DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed October 18, 2021.  Claims 1-16 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments and remarks, filed October 18, 2021, with respect to the objection to the title and abstract have been fully considered and are persuasive.  The objection of the title and abstract has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a photodetection apparatus comprising a photodetection sensor as claimed, said photodetection sensor including at least one photodetection cell, each of said at least one photodetection cell including: a first photodiode having an anode and a cathode, used to receive incident light, and converting the incident light received thereby into a first photocurrent; a first switch having a first terminal that is coupled to said anode of more specifically in combination with a cancellation circuit coupled to one of said anode of said first photodiode and said second terminal of said first switch, and including a second photodiode that is used to receive the incident light and that converts the incident light received thereby into a second photocurrent; said cancellation circuit cooperating with said first photodiode and said first and second switches to adjust a residual electric quantity of said first capacitor to a value correlated to a magnitude difference between the first and second photocurrents.
Claims 2-12 are allowed because of their dependency on claim 1.
In regards to claim 13, the prior art of record individually or in combination fails to teach photodetection apparatus as claimed comprising: a photodetection sensor including at least one photodetection cell, each of said at least one photodetection cell including a first photodiode having an anode and a cathode, used to receive incident light, and converting the incident light received thereby into a first photocurrent, a first switch having a first terminal that is coupled to said anode of said first photodiode, and a second terminal, a first capacitor coupled between said second terminal of said first switch and ground; a second switch having a first terminal that is coupled to said second terminal of said first switch, and a second terminal, more specifically in combination with a second photodiode having an anode and a cathode, used to receive the incident light, and converting the incident light received thereby into a second photocurrent, a third switch having a first terminal that is coupled to said anode of said second photodiode, and a second terminal, a second capacitor coupled between said second terminal of said third switch and ground, and a fourth switch having a first terminal that is coupled to said second terminal of said third switch, and a second terminal; and a readout element including at least one readout cell, each of said at least one readout cell being coupled to said second terminals of said second and fourth switches of a respective one of said at least one photodetection cell, and generating a digital output related to a magnitude difference between the first and second photocurrents of said respective one of said at least one photodetection cell.
Claims 14-16 are allowed because of their dependency on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878